Citation Nr: 1023344	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  07-23 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen the claim of entitlement to service 
connection for bilateral hearing loss.

2.  Whether new and material evidence has been received in 
order to reopen the claim of entitlement to service 
connection for acquired psychiatric disorder, to include post 
traumatic stress disorder (PTSD).

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to July 
1970.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that denied reopening the Veteran's claim 
of entitlement to service connection for bilateral hearing 
loss.  That decision also reopened and then denied his claim 
of entitlement to service connection for PTSD.

In February 2010, the Veteran and his spouse testified at a 
Travel Board hearing before the undersigned.  A transcript is 
associated with the claims folder.  The Veteran indicated at 
the February 2010 Board hearing that there were additional 
private treatment records that he wanted to submit.  
Accordingly, the record was held open for a period of 30 days 
to afford the Veteran an opportunity to submit these records.  
Shortly thereafter, the Veteran submitted a February 2010 
private audiology treatment record. 

As noted on the title page, the Board has recharacterized the 
issue as whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD.  Brokowski v. 
Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).



The issues of entitlement to service connection for bilateral 
hearing loss and for an acquired psychiatric disorder, to 
include PTSD, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 2004 rating decision, the RO denied the 
Veteran's claims of service connection for bilateral hearing 
loss and PTSD.  The Veteran did not initiate timely appeals 
for these matters.

2.  New evidence associated with the claims file since the 
August 2004 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for bilateral hearing loss, or raises a 
reasonable possibility of substantiating the claim for 
service connection for bilateral hearing loss.

3.  New evidence associated with the claims file since the 
August 2004 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for an acquired psychiatric disorder or 
raises a reasonable possibility of substantiating the claim 
for service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The August 2004 RO rating decision that denied the 
Veteran's claims for service connection for bilateral hearing 
loss and PTSD is final.  38 U.S.C.A. § 7105(b) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).



2.  As evidence received since the RO's August 2004 denial is 
new and material, the criteria for reopening the Veteran's 
claim for service connection for bilateral hearing loss have 
been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).

3.  As evidence received since the RO's August 2004 denial is 
new and material, the criteria for reopening the Veteran's 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD, have been met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

In claims to reopen based on new and material evidence, VA 
must both notify a claimant of the evidence and information 
that is necessary to reopen the claim and of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

In this decision, as the Board has reopened the Veteran's 
claims of entitlement to service connection for bilateral 
hearing loss and for an acquired psychiatric disorder, to 
include PTSD, and remanded them for further development, no 
additional discussion of VA's duty to notify and assist is 
necessary.

Laws and Regulations

Unappealed rating decisions by the RO are final with the 
exception that a claim may be reopened by submission of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 
2002).  When a veteran seeks to reopen a claim based on new 
evidence, VA must first determine whether the additional 
evidence is "new" and "material."  Smith v. West, 12 Vet. 
App. 312 (1999).

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluate the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
When making determinations as to whether new and material 
evidence has been presented, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, 
the next question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  


Factual Background and Analysis

In October 2003, the Veteran filed claims for entitlement to 
service connection for bilateral hearing loss and for PTSD.

In an August 2004 rating decision, the RO denied entitlement 
to service connection for bilateral hearing loss and PTSD.  
The RO determined that that evidence of record did not show 
audiometric findings which met the criteria for a defective 
hearing as per 38 C.F.R. § 3.385.  With regard to his claim 
of service connection for PTSD, the RO found that the 
Veteran's claimed stressors were general in nature and 
unverifiable. 

While the Veteran attempted to file a notice of disagreement 
for these matters in September 2005, his statement was deemed 
untimely and treated as a claim to reopen.  Thus, the Board 
notes that the August 2004 rating decision is final as to the 
evidence then of record, and is not subject to revision on 
the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104, 20.302, 20.1103.  His September 2005 submission was 
therefore treated as a petition to reopen his claims.

Evidence added to the claims file since the August 2004 
denial includes statements from the Veteran and his spouse; 
VA treatment records dated from 2004 to 2009; a January 2010 
private psychiatric evaluation; a February 2010 private 
audiogram; and a February 2010 hearing transcript.

VA treatment records dated from 2004 to 2009 reflected 
continued treatment for bilateral hearing loss and PTSD.  

In a January 2010 psychiatric evaluation report, the Veteran 
complained of intrusive thoughts, depressed mood, 
irritability, and insomnia.  He indicated that he sought a 
second opinion about his PTSD, as VA would not admit him into 
their inpatient problem when he was suicidal.  After 
conducting an interview and performing a mental status 
evaluation, the physician, E. K., M.D., diagnosed PTSD 
(chronic with delayed onset); moderate to severe major 
depressive disorder, single episode without psychosis; 
alcohol dependence; amphetamine and polysubstance dependence 
in full sustained remission; and cannabis abuse.  She 
assessed that the Veteran self reported a delayed onset of 
symptoms of PTSD, which he believed became apparent following 
the combination of quitting methamphetamines in 2002 and 
being advised by a VA psychologist around 2003 to write down 
his war experiences in Vietnam.  She further advised that the 
Veteran to seek treatment for dual diagnosis involving 
PTSD/major depression and alcohol dependence as well as 
recommended group therapy for veterans with PTSD.

Also, during his February 2010 and in multiple written 
statements, the Veteran provided detailed information related 
to his in-service stressors, including a more thorough 
description of specific date ranges, geographic locations, 
and unit of assignment.  The Veteran's spouse, a physician, 
also testified that the Veteran's PTSD and depression have 
been chronic conditions since he left service. 

With regard to his petition to reopen the claim of service 
connection for hearing loss, the February 2010 private 
audiogram from Western Hearing Aid Service showed pure tone 
threshold levels for each ear.  This evidence is in a format 
that is incompatible for VA rating purposes.  Specifically, 
the report included audiometric findings of puretone hearing 
threshold levels that are shown in graphic form instead of 
numeric form.  The Board is precluded from applying these 
graphic results to the criteria of 38 C.F.R. § 3.385 in order 
to determine the severity of any hearing loss disability.  
See Kelly v. Brown, 7 Vet. App. 471 (1995).  However, when 
compared to the findings of an earlier (July2004) VA 
examination, the results of the February 2010 clearly 
document a significant shift in hearing acuity and, for the 
limited purpose of this decision, appear to show that the 
criteria for impaired hearing under 38 C.F.R. § 3.385 have 
been met.

This evidence is "new" in that it was not previously before 
agency decision makers at the time of the August 2004 rating 
decision, and is not cumulative or duplicative of evidence 
previously considered.  

This evidence is "material", as it constitutes evidence 
which, by itself or when considered with previous evidence of 
record, relates to unestablished facts necessary to 
substantiate the claims, i.e., the existence of a current 
bilateral hearing loss disability, an indication of a medical 
relationship between the claimed psychiatric disorder and 
active service, and detailed information related to claimed 
in-service stressors.  Consequently, this evidence raises a 
reasonable possibility of substantiating the Veteran's claims 
of entitlement to service connection for bilateral hearing 
loss and for an acquired psychiatric disorder, to include 
PTSD.

Under these circumstances, the Board concludes that the 
criteria for reopening the claims for entitlement to service 
connection for bilateral hearing loss and for an acquired 
psychiatric disorder, to include PTSD, are met.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence has been received in order to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.

New and material evidence has been received in order to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD.


REMAND

The Board's review of the claims file reveals that further 
development on the matters of entitlement to service 
connection for bilateral hearing loss and for an acquired 
psychiatric disorder, to include PTSD, is warranted.

As an initial matter, the Board notes that the Veteran has 
not received proper notification of the requirements for a 
claim for entitlement to service connection for PTSD based on 
in-service personal assault.  The Veteran has consistently 
reported that he was personally assaulted during service when 
he was groped by his first sergeant in April 1969 while 
stationed at White Sands Missile Range.  Service personnel 
records detail that the Veteran was assigned to Co C TC USAG 
WSMR (M7-WO4WAA) during that time period.  

In Gallegos v. Peake, 22 Vet. App. 329 (2008), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in cases of alleged sexual assault VA must first inform the 
claimant that he may submit alternative forms of evidence, 
that is, evidence other than service records, to corroborate 
his account of an in-service assault, and suggest potential 
sources for such evidence.  Then, VA must assist him in the 
submission of alternative sources of evidence, by providing 
additional time for him to submit such evidence after receipt 
of the personal-assault letter and, where appropriate, by 
obtaining evidence on his behalf.  The Court has emphasized 
that in claims of service connection for PTSD based on in-
service personal assault pursuant to 38 C.F.R. § 3.304(f), 
the VA has a heightened burden of VCAA notification.  Id.  
Since the record does not reflect that the Veteran received 
such notice, a remand is required for the AMC/RO to provide 
the Veteran with a specific VCAA notice letter necessary for 
PTSD cases based on in-service personal assault or 
harassment.

In addition, the Board notes that the RO issued a memo in May 
2006, making a formal finding that the information required 
to verify stressful events described by the Veteran was 
insufficient to be sent to the U. S. Army and Joint Services 
Records Research Center (JSRRC).  However, the Board notes 
that further efforts consistent with the VA's duty to assist 
obligation are found to be necessary in order to assist the 
Veteran in obtaining verification of the claimed in-service 
stressors leading to the onset of his claimed PTSD.  

A denial of service connection for PTSD because of an 
unconfirmed stressor is improper unless the Veteran has 
failed to provide the basic information required to conduct 
research, or the U.S. Army Joint Service Records Research 
Center (JSRRC), National Archives and Records Administration 
(NARA), or the Marine Corps, as appropriate, has confirmed 
that the stressor cannot be verified. See VA Adjudication 
Procedure Manual M21-1MR, part IV.ii.D.15.l (Sept. 5, 2008).  
In this regard, the claimant must provide, at a minimum, a 
stressor that can be documented, the location of where the 
incident occurred, the approximate date within 2 months, and 
the unit of assignment.  M21-1MR, Part IV.ii.1.D.14.d. 

Service personnel records revealed that the Veteran's 
military occupational specialty (MOS) was Fixed Station 
Operator and that he was involved in the Tet 
69/Counteroffensive Campaign.  The Veteran's principal duties 
during active service in Vietnam from June 1969 to July 1970 
were listed as Fixed Station Attendant and Senior Radio Rel 
Operator from June to September 1969 with unit Co B 36th 
Signal Battalion and as Rad Rel & Carr Attn from September 
1969 to June 1970 with units Co C 52nd Signal Battalion and 
579th Signal Company, 86th Signal Battalion.  An August 1969 
disposition form detailed that the Veteran was approved for 
transfer from Co B 36th Signal Battalion to the 5th Special 
Forces Group.  

The Veteran has also submitted a citation that reflected he 
was a member of the Military Assistance Command, Vietnam 
(MACV) during the period from November 1969 to July 1970, 
advising and assisting the Vietnamese Army's 7th Infantry 
Division and other units of the Tien Giang Tactical Zone of 
the Republic of Vietnam. 

The Veteran has reported the following stressful events that 
are capable of verification:  (1) While assigned with Co B 
36th Signal Battalion from July 1969 to September 1969 at Go 
Dau Ha, the Veteran reported experiencing incoming 
rocket/artillery attacks and small arms fire.  (2)  While 
assigned with 579th Signal Company, 86th Signal Battalion from 
March 1970 to May 1970 at My Tho, the Veteran reported 
experiencing regular rocket and sniper attacks.  He detailed 
coming upon an enlisted man attached to the MACV (unit 
identified as 189th Infantry) that had been killed in a Jeep 
by enemy fire and having to remove the soldier's grievously 
wounded body from the seat. 

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
held that a veteran need not corroborate his actual physical 
proximity to (or firsthand experience with) and personal 
participation in rocket attacks while stationed in Vietnam.  
See also Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding 
that "corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure).  In Pentecost, the veteran 
submitted unit records placing his unit at the site of the 
rocket attacks, while in, Suozzi, the veteran submitted radio 
logs of transcripts describing the stressful events involving 
his unit.

Based on the foregoing, the Board finds that the Veteran has 
supplied enough information, including specific date ranges, 
unit of assignment, and geographic location in relation to 
many of his claimed in-service stressful events that would 
necessitate an attempt to verify some of the reported in-
service stressors.

Regarding the matter of entitlement to service connection for 
bilateral hearing loss, the Veteran has submitted a private 
audiogram test results that appear to meet the criteria for 
impaired hearing under 38 C.F.R. § 3.385.  He has also 
reported in-service noise exposure from artillery, gunfire, 
and explosions while stationed in Vietnam.  Post-service 
noise exposure was reported as employment as mason 
contractor, carpentry work, and occasional hand tool noise in 
July 2004 VA audio and ear disease examination reports.

In light of the evidence discussed above, the AMC/RO should 
arrange for the Veteran to undergo examinations to determine 
the nature and etiology of his claimed bilateral hearing loss 
and acquired psychiatric disorder on appeal.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The claims file reflects that the Veteran has received 
medical treatment from the VA Medical Center (VAMC) in 
Phoenix, Arizona; however, as the claims file only includes 
treatment records from that facility dated up to July 2009, 
any additional records should be obtained.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  The AMC/RO should obtain and associate with the 
claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1. The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the Veteran for his claimed 
bilateral hearing loss and acquired 
psychiatric disorder.  Of particular 
interest are any outstanding VA records of 
evaluation and/or inpatient or outpatient 
treatment of the Veteran's claimed 
bilateral hearing loss and acquired 
psychiatric disorder, to include PTSD, 
from the Phoenix VAMC, for the period from 
July 2009 to the present. 

After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder, 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be included in the 
file.  The Veteran is to be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

2.  Send the Veteran a VCAA notice letter 
compliant with 38 C.F.R. § 3.304(f), as 
required for PTSD claims based on in-
service personal assault or harassment.  
In particular, the notice must advise the 
Veteran that evidence from sources other 
than his service records or evidence of 
behavior changes may constitute credible 
supporting evidence of the in-service 
stressor.  Then allow the Veteran the 
opportunity to furnish this type of 
evidence or advise VA of potential sources 
of such evidence.

3.  Additional development regarding the 
claimed in-service stressors should be 
undertaken pursuant to VA Training Letter 
07-02, as well as employing the stressor 
verification site added to VA's "Rating 
Job Aids" webpage on August 9, 2007.  
Thereafter, if further development is 
required, this REMAND, copies of the 
Veteran's DD Form 214, service personnel 
records, and any stressor statement 
submitted, should be sent by the RO to the 
U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly U.S. 
Armed Services Center for Research of Unit 
Records (USASCRUR)).  JSRRC should be 
requested to make an attempt to verify 
whether there is any documented 
information in unit records of the claimed 
rocket/artillery/small arms attacks for 
the time period from July 1969 to August 
1969 as well as claimed rocket/sniper 
attacks and Jeep attack incident with 
resulting casualty (an enlisted man from 
the 189th Infantry Unit attached to the 
MACV) for the time period from April 1970 
to May 1970, as specified.  If unable to 
provide such information, JSSRC should be 
asked to identify the agency or department 
that may provide such information and 
follow-up inquiries should be conducted 
accordingly.

4.  Following receipt of additional data 
from the JSRRC, the National Personnel 
Record Center (NPRC), and/or any 
additional source, as well as the 
completion of any additional development 
suggested by the any of the aforementioned 
organizations, the RO must prepare a 
report detailing the nature of any in-
service stressful event(s), verified by 
the data on file.  The report and/or 
determination relating to each of the 
foregoing must then be added to the claims 
file.

5.  Thereafter, the AMC/RO should arrange 
for the Veteran to undergo an appropriate 
VA examination to determine the nature, 
extent, onset and etiology of any 
psychiatric disability found to be 
present.  The claims folder should be made 
available to and reviewed by the examiner.  
All indicated studies should be performed 
and all findings should be reported in 
detail.  The examiner should opine as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
any psychiatric disability found to be 
present had its onset in or is related to 
service.  In doing so, the examiner should 
acknowledge and discuss the statements 
from the Veteran and his spouse (a 
physician) asserting the continuity of 
psychiatric symptomatology since service.

It is requested that the examiner offer an 
opinion, with full supporting rationale, 
as to whether the Veteran has PTSD meeting 
the criteria of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994), 
and, if so, whether it is at least as 
likely as not that the Veteran's PTSD is 
the result of any verified in-service 
event(s).  Such discussion must include 
the examiner's opinion as to the presence 
or absence of linkage between current 
symptoms of the veteran and any verified 
stressor(s).  

The rationale for all opinions expressed 
should be provided in a legible report.  
If the examiner cannot provide an opinion 
without resorting to mere speculation, 
such should be stated along with 
supporting rationale.

6.  The Veteran should also be afforded an 
appropriate VA examination to determine 
the nature and etiology of his claimed 
bilateral hearing loss.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the examiner.

Based on a review of the claims folder, 
examination of the Veteran, and utilizing 
sound medical principles, the examiner is 
requested to provide an opinion as to 
whether it is as least as likely as not 
(50 percent probability or greater) that 
any diagnosed bilateral hearing loss is 
etiologically related to his period of 
active service, to include claimed in-
service noise exposure.  In doing so, the 
examiner should acknowledge and discuss 
the Veteran's statements asserting the 
continuity of symptomatology since service 
as well as post-service noise exposure.  

The rationale for all opinions expressed 
should be provided in a legible report.  
If the examiner cannot provide an opinion 
without resorting to mere speculation, 
such should be stated along with 
supporting rationale.

7.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims file.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.  38 C.F.R. § 3.655.

8.  Upon completion of the above, 
readjudicate the issues on appeal, with 
consideration of all evidence obtained 
since the issuance of the supplemental 
statement of the case in July 2009.  If 
any benefit sought on appeal remains 
denied, the Veteran should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


